Citation Nr: 0334009	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Was there clear and unmistakable error in a rating 
decision of June 12, 1959, in reducing the rating for 
residuals of a left ankle fracture from 10 percent to 
noncompensable.

2.  Entitlement to an effective date prior to September 18, 
2002, for the assignment of a 20 percent rating for residuals 
of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered on December 
6, 2002, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, in which the 
schedular evaluation for residuals of a left ankle fracture 
was increased from 10 to 20 percent, effective from September 
18, 2002.  By further rating action, dated December 20, 2002, 
the RO attempted to correct an error in the earlier rating 
decision of December 2002, by noting that in fact the 
disability in question had been evaluated as 10 percent 
disabling from July 16, 1946, to August 11, 1959; as 
noncompensable from August 12, 1959, to September 17, 2002; 
and as 20 percent disabling from September 18, 2002.  By the 
RO's subsequent letter, the veteran was advised that there 
had been a typographical error in the rating of December 6, 
2002, and notice thereof, with respect to the inclusion of 
statements to the effect that a 10 percent rating had been in 
effect between August 1959 and September 2002 when, in fact, 
it had not.  

Pursuant to an October 2003 motion, this matter was advanced 
on the Board's docket, based on the veteran's age, and, as 
such, its review has been expedited.  


REMAND

During the course of the instant appeal, the veteran has 
advanced a claim of clear and unmistakable error (CUE) with 
respect to a rating decision entered on June 12, 1959, in 
which the RO recharacterized the disability in question from 
that of residuals of a fracture of the left ankle to 
residuals of a fracture of the left tibia, and which reduced 
the rating assigned therefor from 10 percent to 0 percent, 
effective from August 12, 1959.  While the RO referenced the 
veteran's CUE claim in its statement of the case prepared in 
April 2003, noting without explanation that no CUE had been 
found upon review by the decision review officer, and while 
citation to 38 C.F.R. § 3.105(a) was made in the supplemental 
statement of the case of June 2003, no consideration has to 
date been afforded the question of whether there was a CUE of 
law in the June 1959 by virtue of the RO's failure to 
consider and apply the then existing legal authority 
governing rating reductions, VA Regulation 1172.  

The provisions of VA Regulation 1172, as in effect in June 
1959, were as follows:

(a)  The approved policy of the VA requires that 
all rating agencies handle cases affected by 
change of medical findings or diagnosis, wherein 
service connection or entitlement is in effect 
... so as to produce the greatest degree of 
stability of disability evaluations consistent 
with the laws and regulations governing 
disability compensation and pension.  In 
pursuance of this vital policy it is essential 
that the entire record of examinations and the 
medical- industrial history be reviewed to 
ascertain whether the recent examination is full 
and complete...Examinations less full and 
complete than those on which payments were 
authorized or continued will not be used as a 
basis of reduction.  The type of disease and the 
relationship between the former diagnosis and 
findings and the new diagnosis and findings must 
be closely examined.  Ratings on account of 
diseases subject to temporary or episodic 
improvement...will not be reduced on any one 
examination, except in those instances where all 
the evidence of record clearly warrants the 
conclusion that permanent improvement of physical 
or mental condition has been demonstrated...Ratings 
on account of diseases which become comparatively 
symptom free (findings absent) after prolonged 
rest...will not be reduced on examinations 
reflecting the results of bed rest...Even though 
material improvement in the physical or mental 
condition is clearly reflected, the rating agency 
will consider whether the evidence makes it 
reasonably certain that the improvement will be 
permanent and can be maintained under the 
ordinary conditions of life...

(b)  If, after according due consideration to all 
the evidence developed by the several items 
discussed in subparagraph (a) of the preceding 
paragraph, doubt remains, the rating agency will 
continue the rating in effect...
 
(c)  The above provisions apply to permanent 
ratings, or to those which on account of their 
long continuance at the same level (5 years or 
more).
 
Remand is required for initial consideration by the RO of the 
law in effect in June 1959.

Further evidentiary development is likewise needed with 
respect to the earlier effective date matter.  Specifically, 
it is noted that G. L. Rosebrock, Jr., M.D., has provided 
statements in 2002 and 2003 that the veteran had been a long-
term patient  and that his limited mobility problems in 
association with limited flexion and extension of the left 
ankle had been ongoing since 1959.  However, the records of 
treatment compiled by Dr. Rosebrock during that period, and 
particularly in the one-year period prior to September 2002, 
were never requested or obtained for review.  As such, 
attempts to retrieve the aforementioned treatment records are 
in order.  

It is noted as well that the RO through its letter of 
September 30, 2002, attempted to notify the veteran of his 
rights in the VA's claim process, including those particular 
to The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), which became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  

By the RO's letter of September 30, 2002, the veteran was not 
afforded appropriate "Quartuccio sufficient" notice of what 
specific evidence was needed to substantiate his claim for an 
earlier effective date, to include notice of what specific 
portion of that necessary evidence he personally was required 
to submit, and notice of what specific portion of that 
evidence VA would secure.  Thus, further development is in 
order.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the September 2002 letter, however, he was informed that 
he had to respond by October 30, 2002, with additional 
pertinent evidence and information or her claims would be 
decided based on the then-current record.  In Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court 
of Appeals for the Federal Circuit held that the provisions 
of 38 C.F.R. § 3.159(b)(1) (2003), which authorized VA to 
enter a decision if a response to a VCAA notice letter was 
not filed with VA within 30 days, was invalid as contrary to 
38 U.S.C.A. § 5103(a) (West 2002) which allows the veteran 
one year to respond.  As such, remand is required to permit 
the RO to ensure compliance with 38 U.S.C.A. § 5103.

Based on the foregoing, this matter is again REMANDED to the 
RO for the following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to all applicable issues.  
As part of such actions, the RO must 
advise the veteran of the information and 
evidence needed to substantiate his 
claims, as well as furnish to him notice 
in writing of what specific evidence, if 
any, he must obtain and precisely what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claims and 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, or 
until he waives in writing the remaining 
term.  Inform him that submitting 
additional evidence is insufficient to 
waive the one-year waiting period.  
Further, regardless whether the veteran 
submits additional evidence or argument 
in support of his claim, if he desires to 
expedite Board review of his claim, he 
must specifically waive in writing any 
remaining response time.  

2.  The RO should obtain from the veteran 
an authorization for release of medical 
records from Dr. Rosebrock and, upon its 
receipt, the RO must obtain any and all 
records of treatment of the veteran by 
Dr. Rosebrock or his associates since 
1959, particularly those compiled from 
September 2001 to September 2002.  Once 
obtained, such record should be made a 
part of the veteran's claims folder.  

3.  The RO should thereafter readjudicate 
the veteran's claim of CUE in the rating 
decision of June 12, 1959, in which the 
evaluation for residuals of a left ankle 
fracture was reduced from 20 percent to a 
noncompensable rating, to include 
consideration of the question of whether 
the reduction was effectuated in 
accordance with the previously cited VA 
Regulation 1172.  

Thereafter, the RO should readjudicate 
the issue of the veteran's entitlement to 
an effective date earlier than September 
18, 2002, for the assignment of a 20 
percent rating for residuals of a left 
ankle fracture (previously characterized 
as residuals of a left tibia fracture), 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and its implementing 
regulations.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




